Examiner’s Amendment/Comment
The amendments and comments filed 1-3-22 have been entered and fully considered. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Mr. Conrad Clark on 1-28-22. 
The application has been amended as follows: 
claim 1, line 2, “the” has been deleted,
	claim 1, line 4, “the” (second occurrence) has been amended to read “an”, and
claim 9, line 2, “claim7” has been amended to read “claim 7”.

Examiner’s Statement of Reasons for Allowance
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: claim 1, closest prior art of record to Yi, alone or in combination with the other prior art of record, does not teach or fairly suggest cutting a portion of tape from a roll of tape and conforming the portion to substantially the exact dimensions of a peripheral edge of a lens wherein a surface of the lens has a peripheral edge forming a peripheral edge of the lens, the dimensions of the peripheral edge of the lens being such that the peripheral edge of the lens forms an entire outer boundary of the lens – given that Yi teaches the presence of edge tabs as part of the cut portion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request at http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for information about Patent Center and https://www.uspto.gov/patents/docx for information about DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745